Citation Nr: 1622742	
Decision Date: 06/07/16    Archive Date: 06/21/16

DOCKET NO.  14-10 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss. 

2.  Entitlement to service connection for left ear hearing loss.

3.  Entitlement to service connection for a right wrist disorder.

4.  Entitlement to service connection for a left wrist disorder.

5.  Entitlement to service connection for a right knee disorder.

6.  Entitlement to service connection for a left knee disorder. 

7.  Entitlement to service connection for arthritis, other than of the wrists and knees.   

8.  Entitlement to service connection for a blood disorder. 



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from February 1967 to February 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

Since the issuance of the November 2014 Supplemental Statement of the Case, the Veteran submitted additional private treatment records in March 2015.  However, a remand for agency of original jurisdiction (AOJ) review of this evidence is not needed because not only was his appeal filed with VA after February 2, 2013, but the records are duplicative of evidence already found in the claims file.  See 38 U.S.C.A. § 7105(e) (West 2014). 

In November 2015, the Veteran withdrew his request for a video hearing before a Veterans Law Judge.  

The claim of entitlement to service connection for a blood disorder is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.



FINDINGS OF FACT

1.  The Veteran does not have right ear hearing loss for VA compensation purposes. 

2.  The Veteran's left ear hearing loss is not related to service and it did not manifest to a compensable degree in the first post-service year.

3.  The Veteran does not have a current right wrist disorder. 

4.  The Veteran does not have a current left wrist disorder. 

5.  The Veteran's right knee disorder is not related to service and arthritis of the right knee did not manifest to a compensable degree in the first post-service year.

6.  The Veteran's left knee disorder is not related to service and arthritis of the left knee did not manifest to a compensable degree in the first post-service year.

7.  The Veteran's arthritis in his hips, right shoulder, and low back is not related to service, and did not manifest to a compensable degree in the first post-service year.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for right ear hearing loss are not met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015).

2.  The criteria for entitlement to service connection for left ear hearing loss are not met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015).

3.  The criteria for entitlement to service connection for a right wrist disorder are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).
4.  The criteria for entitlement to service connection for a left wrist disorder are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

5.  The criteria for entitlement to service connection for a right knee disorder are not met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

6.  The criteria for entitlement to service connection for a left knee disorder are not met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

7.  The criteria for entitlement to service connection for arthritis, other than of the wrists and knees, are not met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran and his representative allege, in substance, that his bilateral hearing loss, wrists disorders, and knee disorders as well as his arthritis are due to his military service.  They have not advanced any procedural arguments in relation to VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  

Establishing service connection generally requires evidence of: (1) a current disability; (2) in-service incurrence of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  38 C.F.R. 
§ 3.303(a).

Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

For certain chronic diseases, such as arthritis and organic diseases of the nervous system, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  When a chronic disease is not shown to have manifested to a compensable degree within one year after service, under 38 C.F.R. § 3.303(b) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection for impaired hearing is subject to 38 C.F.R. § 3.385, which provides that impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA. VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


a.  Right Ear Hearing Loss and Bilateral Wrist Disorders

The threshold question that must be addressed is whether the Veteran actually has the disability for which service connection is sought, specifically right ear hearing loss and a disorder of either wrist.  In the absence of proof of a present disability, there is no valid claim (of service connection).  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Here, the post-service record is negative for a diagnosis of right ear hearing loss as defined by VA or a wrist disorder.  In fact, as to right ear hearing loss, audiological testing performed by the April 2011 and November 2013 VA examiners showed that he did not have hearing loss in the right ear as defined by VA and this medical opinion is not contradicted by any other medical evidence of record.  Id.  As to the wrists, while under the heading "Computerized Problem List" and "Medical History" treatment records lists a wrist sprain in March 2010, there are no records of a formal diagnosis of a wrist sprain based on observed symptoms or testing in service or after.  In this regard, the Board emphasizes that the Veteran's June 2010 wrist X-rays were negative.  The Board also finds that the Veteran's post-service treatment records, which document his periodic complaints and treatment of pain/arthralgia in multiple joints, cannot provide the missing diagnoses because pain alone, without a diagnosed related medical condition, does not constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part and vacated and remanded in part sub nom., Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001); see also DeLuca v. Brown, 6 Vet. App. 321, 322 (1993) (citing Dorland's Illustrated Medical Dictionary 147 (27th ed. 1988) in defining arthralgia as pain in a joint).   

Likewise, while the Veteran is competent to report on the symptoms he observed, he is not competent to measure auditory thresholds in his ears and there is nothing in the record suggesting that he has the requisite skill and training sufficient to diagnose an orthopedic disorder of the wrists.  

Therefore, the Board finds that the Veteran does not have a diagnosis of hearing loss in the right ear for VA compensation purposes or disability of either wrist, and for this reason alone the claims must be denied.

In reaching this decision, the Board considered the doctrine of reasonable doubt. However, as the preponderance of the evidence is against the Veteran's claims, the doctrine is not for application.  See 38 C.F.R. § 3.102; Gilbert, supra.

      b.  Left Ear Hearing Loss, Bilateral Knee Disorders, &
Arthritis other than of the Wrists and Knees

As to a current disability, the post-service record shows the Veteran being diagnosed with hearing loss in the left ear for VA compensation purposes, osteoarthritis of the knees, hips, and right shoulder, and degenerative joint disease of the low back.  See March 2010 Kaiser Permanente X-rays of the right knee; June 2010 VA X-rays of the knees, hips, right shoulder, and low back; May 2013 Kaiser Permanente audiological examination; and November 2013 VA audiological examination. 

As to the presumptions found at 38 C.F.R. § 3.309(a), the record does not show the Veteran being diagnosed with hearing loss in the left ear or arthritis in the knees, hips, right shoulder, and/or low back in his first post-service year.  Instead, such diagnoses are first reflected many years after service.  Accordingly, the Board finds that entitlement to service connection for left ear hearing loss, bilateral knee disorders, and arthritis of the hips, right shoulder, and low back must be denied on a presumptive basis.  See 38 U.S.C.A. §§ 1110, 1112, 1113; 38 C.F.R. §§ 3.303, 3.307, 3.309.  

As to service connection due to in-service occurrence under 38 C.F.R. § 3.303(a), the Veteran's service treatment records, including the February 1969 separation examination, are negative for an injury, complaints, treatment, or diagnoses for left ear hearing loss, a disorder of either knee, or problems with any other joints.  The Veteran's February 1969 separation examination was normal except for an unrelated eye disorder.  Therefore, the Board finds that service connection for hearing loss in the left ear, osteoarthritis of the knees, hips, and right shoulder, and degenerative joint disease of the low back is denied based on in-service incurrence.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

As to service connection due to continuity of symptomatology since service under 38 C.F.R. § 3.303(b) and Walker, supra, the Board finds that the length of time between the Veteran's separation from active duty in 1969 and the first documented problems with the hearing in his left ear as well as his problems with either knee and arthritis of either hip, the right shoulder, and the low back many decades later to be evidence against finding continuity.  Moreover, the Board finds that any lay accounts from the Veteran that he has had these disabilities since service are not credible because they are contrary to the February 1969 separation examination which was normal except for an unrelated eye disorder; the October 1973 and June 2000 right shoulder X-rays from Kaiser Permanente which were normal; the February 2010 VA treatment record that reported that the Veteran started complaining of hip pain only after a motor vehicle accident in which he fractured his right hip in January 2009; the April 2011 VA audiological examination which did not show hearing loss in the left ear as defined by VA; and the May 2013 audiological records from Kaiser Permanente in which the Veteran reported the sudden on-set of hearing loss in his left ear.  Therefore, the Board finds that service connection for left ear hearing loss, knee disorders, and arthritis of the hips, right shoulder, and the low back based on continuity of symptomatology must be denied.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(b).

As for service connection based on the initial documentation after service under 38 C.F.R. § 3.303(d), the record is negative for a competent and credible medical opinion finding a relationship between the Veteran's current disabilities (i.e., hearing loss in the left ear as well as osteoarthritis of the knees, hips, and right shoulder, and degenerative joint disease of the low back) and a disease or injury of service origin.  In fact, the November 2013 VA audiological examiner opined that his left ear hearing loss was not due to his military service because the record clearly showed it started in May 2013, over 40 years after service.  To the extent the Veteran contends otherwise, he does not have the requisite expertise to address the etiology of his hearing loss or orthopedic disabilities.  Jandreau, supra.  Therefore, the Board finds that service connection for left ear hearing loss, knee disorders, and arthritis of the hips, right shoulder, and the low back based on a causal association or link between the post-service disorders and an established injury, disease, or event of service origin must be denied.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(d).

In reaching this decision, the Board considered the doctrine of reasonable doubt. However, as the preponderance of the evidence is against the Veteran's claims, the doctrine is not for application.  See 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for right ear hearing loss is denied. 

Service connection for left ear hearing loss is denied.

Service connection for a right wrist disorder is denied.

Service connection for a left wrist disorder is denied.

Service connection for a right knee disorder is denied.

Service connection for a left knee disorder is denied. 

Service connection for arthritis, other than of the wrists and knees, is denied.   


REMAND

As to service connection for a blood disorder, the Veteran claims, in substance, that he has a blood disorder due to his military service, including his conceded exposure to herbicides serving in the Republic of Vietnam from February 1968 to February 1969.  His post-service record shows his being diagnosed with anemia.  See, e.g., treatment records from Kaiser Permanente dated in March 2009.  Given this medical history, the Board finds that a remand is required to provide the Veteran with a VA examination to determine the nature and etiology of any current blood disorder.

While the appeal is in remand status, any outstanding VA and private medical records should also be obtained and associated with the claims file.  

Accordingly, this issue is REMANDED to the AOJ for the following actions:

1.  Associate with the claims file all outstanding records of VA treatment, to include records from the Greater Los Angeles Healthcare System dated after April 2011.  

2.  With any necessary assistance from the Veteran, obtain any outstanding private treatment records, to include updated records from Kaiser Permanente dated after March 2010.

3.  Then schedule the Veteran for an examination to determine the nature and etiology of his blood disorder.  The claims folder must be made available to and reviewed by the examiner.  

For each diagnosed blood disorder, including anemia, please opine as to whether it is at least as likely as not (50 percent or greater probability) that such disability had its onset in or is otherwise related to active service, to include as a result of his presumed exposure to herbicides therein.

A complete rationale shall be given for all opinions expressed.  

4.  Then, after taking any additional development deemed necessary, readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a Supplemental Statement of the Case and provided a reasonable opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


